               Case 3:20-cv-01861-RS Document 19 Filed 07/28/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

     Richard Sepulveda                        ,             Case No. C 20-1861         SK
                     Plaintiff(s)
    v.                                                      NOTICE OF NEED FOR MEDIATION
                                                            AND CERTIFICATION OF COUNSEL

     Son Nguyen                               ,             (ADA ACCESS CASES)
                     Defendant(s)

   The undersigned counsel certify that the parties have completed the initial disclosures required
   by Fed. R. Civ. P. 26(a)(1) and by General Order No. 56, paragraph 4 and that the joint site
   inspection required by General Order No. 56 occurred on June 16, 2020               . For each
   participant, provide name, role, and whether they attended by videoconference or, with the
   agreement of all parties and in compliance with governing state and local laws, in person:
          Attached joint submission describes satisfaction of alternative agreement.
   All persons were present personally. Richard Mac Bride, plaintiff's counsel. Plaintiff Richard
   Sepulveda. Plaintiff's expert Roberto Cortez (CASp). Richard Bowles, defense counsel. Defendant
   Son Nguyen. Defendant Redwood and 35th Avenue Gas Station, Inc. (Son Nguyen, president).


   The undersigned counsel certify that the settlement meeting required by General Order No. 56
   occurred on June 16, 2020        . For each participant, provide name, role, and whether they
   attended by videoconference or, with the agreement of all parties and in compliance with
   governing state and local laws, in person:
   All persons were present personally. Richard Mac Bride, plaintiff's counsel. Plaintiff
   Richard Sepulveda. Plaintiff's expert Roberto Cortez (CASp). Richard Bowles,
   defense counsel. Defendant Son Nguyen. Defendant Redwood and 35th Avenue Gas
   Station, Inc. (Son Nguyen, president).

   The parties have not reached an agreement. In accordance with General Order No. 56, the matter
   should be set for mediation.
   Date:                                          Signed: /s/   Richard A. Mac Bride
                                                                       Attorney for Plaintiff(s)
                                                  Signed: /s/ Richard T. Bowles
                                                                  Attorney for Defendant(s)
                                                  Signed:
                                                                      Attorney for Defendant(s)

Important! E-file this form in ECF using event name: “Notice of Need for Mediation – ADA Access Cases Only”
   Form GO 56-Notice of Need for Mediation and Certification of Counsel – rev. 6-2020

Clear Form                                                                                             Print Form
